Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 1 July 1793
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amstd. 1 July 1793.

We had the pleasure on the first May, to advise our having effected a prolongation of the instalment of one million Florins due here the first of June by the United States and on the 9th. Ulto. only received your respected favor of 2 April by the British Packet: the extreme long passage of which would afford an additional proof was any requisite, of the propriety of our conduct in obtaining the prolongation and indeed of our good Fortune too, as by a fresh loan, it would have been difficult to raise the money in sufficient good time, owing to the immense Amount of Loans lately offered to the public here at the same time, all at five per Cent Interest, and each of them interfering with the success of the others.
The letter you wrote us the 2d. May has likewise come to hand.
We have received from the Treasurer of the United States


£
12,096.15.6

Robt. Morris drft at 60 days Sight on Bourdieu


“ 
600.——
}
Prager & Co. do. a do. on Mark Prager Senior.


“
400.——


“
600.——

Philip Nicklin & Co. do. a do. on Robt. Bent of Liverpool pble in London


“
800.——
}
John Ross do. a do. on Edwd. McCulloch & Co.


“
700.——


“
500.——


“
2,000.——

Danl. Badcock do. a do. on Rowlett & Corp.


“
1,000.——

Thos. Buchanan & Co. do. a do. on G. & J. Buchanan of Glasgow pble in London



“
1,000.——

 Geo: Douglas do. a do. on Wm. Douglas


“
500.——

Henry Sadler do. a do. on H. & J. Johnston


“
240.——

John Cosens do. a do. on Hibbert Fuhr & Hibbert


“
2,000.——

J. & T. Atkinson do. a 90 do. on Hodgson & Atkinson


“
4,500.——

dft of the Bank of the U. S. on John & Fra: Baring & Co.


“
2,500.——

do. of do. on John Hy. Cazenove Nephew & Co.


“
5,000.——

do. of Thos. Willing and Wm. Bingham on Jn. & Fra: Baring & Co.


£
34,436.15.6

Stg



f
12,000.——
}
Prager & Co. bills at 60 days Sight on Urde. Levi Salomons & Sons


“
10,000.——


“
8,000.——


f
30,000.  

Hd Cy





All which have been accepted except the followg of wch. we forward the protests to the Treasurer of the United States to enable him to obtain security for same from the drawers or endorsers, Vizt.


£
800.——
}
John Ross bills a 60 d. sight on Edwd. McCulloch & Co.


“
700.——


“
500.——


“
600.——

Ph. Nicklin & Co. a do. on Rob. Bent of Liverpool pble in London


£
2600.——

Stg



The acct. of the U. S. will be regularly credited with the avails of all these remittances, which yield very advantageously, owing to the high Ex. upon London.
Pursuant to your directions We return back to the Treasurer of the U. S. his remittances


£
11,250.——
on J. & F. Baring & Co.


“
11,250.——
“ on J. & F. Baring & Co.


£ 22 500.——Stg in drafts of the Bank of the U. S. after having first cancelled them by cutting a hole through the Christian name of the President of the Bank.
On the 11th. Ulto. we informed the houses upon whom these Bills were drawn, that they would not be presented, being unnecessary to the purpose for which they were destined: and the receipt of this information has been acknowledged to us.
We transmit you inclosed the accot. curt. of the U. S. with us up to the 1st. June, the Balance whereon due by us Hd. Cy. f233,992.10. 8 we tranfer to thy credit in a new a/c.
You mention Sir that on receiving information of the Loan, you would draw for the sums in our hands that would thereby be rendered unnecessary. A Loan not having been effected but simply a Prolongation of the Instalment that fell due the 1st. ulto. we are persuaded that in making your disposals upon us you will attend to the interest due by the U. S. the first of Septbr. next, on Six millions of florins at five per Cent, and that we shall experience like regularity in receiving remittances for the interests and reimbursments, that will successively be payable here by the U. S.
The demands for money by the European belligerant Powers will continue to be so great and pressing, and force them to such sacrifices in the Charges, as will render highly improbable the success for a long time to come, of Loans for ye. U. S. under five pr. Ct. interest; and to obtain any even at this rate, may require a watchfull eye to discover, and an immediate decision to seize upon the favorable moment, that may soon pass by in times, so critical and pregnant with great events as the present. Mr. Short’s actual distance would at all times prevent our waiting his approbation with effect, and especially now that the correspondence is so shackled, uncertain and circuitous. Wherefore we submit to your judgment Sir, in case the United S. should resolve to borrow at five p. C. interest this propriety of investing us with instructions to avail ourselves of the first oppy. to effect a Loan for them, convinced as we are that such will continue to be for their Interest, while monies raised here at that rate can be profitably and desirably employed in the purchasing of the domestic funded debt at the present prices. But We request you not to rely upon the produce of any Loan whatever untill you will have our advices of its Success. We are respectfully &ca.
